Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 08/19/2021. As directed by the amendment: no claim(s) has/have been amended; claim(s) 18-20 has/have been cancelled and new claim(s) 21-23 has/have been added. Thus, claims 1-17 and 21-23 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites the limitation “wherein the drive controller is coupled to and electrically isolated from the driver by an optoisolator.” It appears that a single optoisolater is being used to isolate each leg of the electrode array. It also appears that an optoisolator is needed to isolate each leg of the electrode array. Examiner suggests amending claim 21 to recite “wherein the drive controller is coupled to and electrically isolated from each driver by an optoisolator.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 and 8-12 is/are rejected under 35 U.S.C. 103 as obvious over Matsumoto et al (US 5,932,116) in view of Flynn et al (US 9,438,101).
Regarding claim 1, Matsumoto discloses a multi-loop controller component for an electric discharge machining (EDM) system, said multi-loop controller component comprising: 
a plurality of power loop circuits (Fig. 6 #18 transformer) coupled to an output of a power supply (Fig. 6 #15 DC amplifier) of the EDM system and configured to receive DC electric power from the power supply (Fig. 6 #15 DC amplifier), a respective power loop circuit of said plurality of power loop circuits electrically- isolated from other power (Fig. 6 shows the transformers electrically isolated from one another.); 
a plurality of transistors (Fig. 6 #16 switching circuits), wherein a respective transistor of said plurality of transistors is directly electrically coupled to said respective power loop circuit of said plurality of power loop circuits (Shown in figure 6), each said respective transistor configured to switch between an ON state and an OFF state to generate a pulse of the DC electric power through said respective power loop circuit (Col. 6 lines 21-25 ---“In this particular case the dc signal is directed to associated switching devices which are capable of controlling signals in phase by on-and-off switching action, and the discharging voltage pulses thus produced are directed to the electrodes via associated pulse power amplifiers.”); 
and a drive controller (Fig. 6 #19 control) coupled to said plurality of transistors (Fig. 6 #16 switching circuits), said drive controller (Fig. 6 #19 control) configured to transmit at least one control signal to at least one said respective transistor to facilitate said at least one said respective transistor to switch between the ON state and the OFF state (Col. 6 lines 51-52 ---“The control 19 attains a required coordinate control of oscillation frequency, phase and amplitude.”).
However, Matsumoto does not explicitly disclose a plurality of transistors, though one of ordinary skill in the art would know that a switching circuit is a transistor.
Nonetheless, Flynn teaches that a switching circuit includes a transistor ([Col. 4 lines 47-52 ---“ Advantages of the invention are that the switching circuit is designed using discrete components: MOSFET, diode bridge, resistors, capacitors, diodes, transistor and an isolator, creating a circuit that functions similar to a solid state relay, at a much lower cost, while providing increased switching speeds and higher power ratings.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the switching circuit of Matsumoto with the switching circuit which explicitly includes a MOSFET as taught by Flynn for the purpose of providing increased switching speeds and higher power ratings.
Regarding claim 2, Matsumoto in view of Flynn teaches the multi-loop controller component as appears above (see the rejection of claim 1), and Flynn further teaches wherein said transistor is a metal-oxide-silicon field-effect type transistor ([Col. 4 lines 47-52 ---“ Advantages of the invention are that the switching circuit is designed using discrete components: MOSFET, diode bridge, resistors, capacitors, diodes, transistor and an isolator, creating a circuit that functions similar to a solid state relay, at a much lower cost, while providing increased switching speeds and higher power ratings.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the switching circuit of Matsumoto with the switching circuit which explicitly includes a MOSFET as taught by Flynn for the purpose of providing increased switching speeds and higher power ratings.
Regarding claim 8, Matsumoto in view of Flynn teaches the multi-loop controller component as appears above (see the rejection of claim 1), and Matsumoto further teaches wherein said drive controller (Fig. 6 #19 control) transmits a first control signal to a first power loop circuit of said plurality of power loop circuits, and said drive controller (Fig. 6 #19 control)  further transmits a second control signal to a second (Col. 6 lines 40-43 ---“Assuming that the power supply is applied to sputtering-and-coating, the electric powers to supply to the electrodes may be equal in phase or amplitude, or may be changed so as to be most appropriate for the sputtering-and-coating.”).
Regarding claim 9, Matsumoto in view of Flynn teaches the multi-loop controller component as appears above (see the rejection of claim 1), and Matsumoto further teaches wherein said drive controller (Fig. 6 #19 control) transmits a first control signal to a first power loop circuit of said plurality of power loop circuits, and said drive controller (Fig. 6 #19 control) further transmits a second control signal to a second power loop circuit of said plurality of power loop circuits, wherein said first control signal and said second control signal are out of phase and configured to generate sequential pulses of the DC electric power through said first power loop circuit and said second power loop circuit (Col. 6 lines 40-43 ---“Assuming that the power supply is applied to sputtering-and-coating, the electric powers to supply to the electrodes may be equal in phase or amplitude, or may be changed so as to be most appropriate for the sputtering-and-coating.”).
Regarding claim 10, Matsumoto discloses an electric discharge machining (EDM) system (Fig. 1) comprising: 
(Fig. 1 #6 electrodes) comprising a plurality of electrodes, each electrode of said plurality of electrodes electrically-isolated from other electrodes of said plurality of electrodes (Each electrode is electrically isolated from each other.); 
a power supply (Fig. 6 #15 DC amplifier) configured to output DC electric power; 
and a multi-loop controller component (Shown in the figure below) coupled to said power supply (Fig. 6 #15 DC amplifier), said multi-loop controller component (Shown in the figure below) configured to receive the DC electric power and to generate a pulse of the DC electric power to said each electrode to facilitate an electric discharge between a workpiece and said each electrode to remove material from the workpiece, 
said multi-loop controller component comprising: 
a plurality of power loop circuits (Fig. 6 #18 transformer) coupled to an output of said power supply (Fig. 6 #15 DC amplifier), each power loop circuit of said plurality of power loop circuits electrically-isolated from other power loop circuits of said plurality of power loop circuits (Fig. 6 shows the transformers electrically isolated from one another.), said each power loop circuit (Fig. 6 #18 transformer) coupled to at least one electrode of said plurality of electrodes (Fig. 1 #6 electrodes), wherein said each power loop circuit (Fig. 6 #18 transformer) comprises a transistor (Fig. 6 #16 switching circuits) directly electrically coupled to said at least one electrode (Fig. 1 #6 electrodes); 
and a drive controller (Fig. 6 #19 control) coupled to said plurality of power loop circuits, said drive controller (Fig. 6 #19 control) configured to transmit at least one control signal to at least one power loop circuit of said plurality of power loop circuits (Col. 6 lines 51-52 ---“The control 19 attains a required coordinate control of oscillation frequency, phase and amplitude.”).


    PNG
    media_image1.png
    506
    579
    media_image1.png
    Greyscale

	However, Matsumoto does not disclose that a transistor is not present in the switching circuit.
Nonetheless, Flynn teaches a transistor being included in a switching circuit ([Col. 4 lines 47-52 ---“ Advantages of the invention are that the switching circuit is designed using discrete components: MOSFET, diode bridge, resistors, capacitors, diodes, transistor and an isolator, creating a circuit that functions similar to a solid state relay, at a much lower cost, while providing increased switching speeds and higher power ratings.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the switching circuit of Matsumoto with the 
	Regarding claim 11, Matsumoto in view of Flynn teaches the EDM system as appears above (see the rejection of claim 10), and Matsumoto further teaches wherein said transistor (Fig. 6 #16 switching circuits) is configured to switch between an ON state and an OFF state to generate the pulse of the DC electric power through said each power loop circuit (Col. 6 lines 21-25 ---“In this particular case the dc signal is directed to associated switching devices which are capable of controlling signals in phase by on-and-off switching action, and the discharging voltage pulses thus produced are directed to the electrodes via associated pulse power amplifiers.”).
Regarding claim 12, Matsumoto in view of Flynn teaches the multi-loop controller component as appears above (see the rejection of claim 11), and Flynn further teaches wherein said transistor is a metal-oxide-silicon field-effect type transistor ([Col. 4 lines 47-52 ---“ Advantages of the invention are that the switching circuit is designed using discrete components: MOSFET, diode bridge, resistors, capacitors, diodes, transistor and an isolator, creating a circuit that functions similar to a solid state relay, at a much lower cost, while providing increased switching speeds and higher power ratings.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the switching circuit of Matsumoto with the switching circuit which explicitly includes a MOSFET as taught by Flynn for the purpose of providing increased switching speeds and higher power ratings.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (US 5,932,116) in view of Flynn et al (US (US 9,438,101) as applied to claims 1, in view of Nakano et al (US 9,595,958).
Regarding claim 3, Matsumoto in view of Flynn teaches the multi-loop controller component as appears above (see the rejection of claim 1), but does not teach further comprising a plurality of current sensors, wherein each said respective power loop circuit comprises a respective current sensor of said plurality of current sensors operatively coupled to said respective transistor and operatively coupled to said drive controller for determining an amount of current flowing through said respective transistor, and wherein said drive controller is configured to switch said respective transistor to the OFF state if an amount of current flowing through said respective transistor exceeds a predetermined threshold value. 
Nonetheless, Nakano teaches further comprising a plurality of current sensors, wherein each said respective power loop circuit comprises a respective current sensor of said plurality of current sensors operatively coupled to said respective transistor and operatively coupled to said drive controller for determining an amount of current flowing through said respective transistor, and wherein said drive controller is configured to switch said respective transistor to the OFF state if an amount of current flowing through said respective transistor exceeds a predetermined threshold value (Col. 6 lines 28-37 ---“ As illustrated in FIG. 2, the gate driving unit 1a includes a current sensor 21a serving as a current detecting unit that detects a drain current (an example of a main current) Id(b) flowing in the SiC-MOSFET 3b, which corresponds to a second wide bandgap semiconductor element, and a gate driving unit 22a serving as a semiconductor element driving unit that drives the SiC-MOSFET 3a, which corresponds to a first wide bandgap semiconductor element, in response to the input of a current value of the drain current Id(b) detected by the current sensor 21a.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-loop controller component of Matsumoto in view of Flynn by incorporating the current sensor as taught by Nakano for the purpose of detecting drain current as a feedback for transistor control.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (US 5,932,116) in view of Flynn et al (US (US 9,438,101) as applied to claims 1, in view of Rudgley et al (US 2012/0217225).
Regarding claim 4, Matsumoto in view of Flynn teaches the multi-loop controller component as appears above (see the rejection of claim 1), but does not teach further comprising a plurality of voltage sensors, wherein each said respective power loop circuit comprises a respective voltage sensor of said plurality of voltage sensors operatively coupled to said respective transistor and operatively coupled to said drive controller for determining an amount of gap voltage in a gap defined between a workpiece and an electrode of the EDM system.
Nonetheless, Rudgley teaches further comprising a plurality of voltage sensors, wherein each said respective power loop circuit comprises a respective voltage sensor of said plurality of voltage sensors operatively coupled to said respective transistor and operatively coupled to said drive controller for determining an amount of gap voltage in ([0007] ---“ According to some exemplary implementations, disclosed is a control module, comprising: a switch control configured to selectively open and close a switch connecting a power source to an erosion electrode of an EDM device; a voltage sensor configured to sense a voltage in a spark gap; a CPU configured to calculate a response command based on the voltage sensed in the spark gap; and a motor control configured to cause a motor of the EDM device to selectively control the position of the erosion electrode according to the response command.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-loop controller component of Matsumoto in view of Flynn by incorporating the voltage sensor as taught by Rudgley for the purpose of sensing the voltage in a spark gap.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (US 5,932,116) in view of Flynn et al (US (US 9,438,101) as applied to claims 1, in view of Marschall et al (US 5,189,589).
Regarding claim 5, Matsumoto in view of Flynn teaches the multi-loop controller component as appears above (see the rejection of claim 1), but does not teach further comprising a transistor-transistor logic to metal-oxide-silicon (TTL-to-MOS) driver configured to receive the at least one control signal and transmit at least one MOS signal to said at least one said respective transistor, the at least one MOS signal having an increased current and increased voltage output level relative to the at least one control signal.
Marschall teaches further comprising a transistor-transistor logic to metal-oxide-silicon (TTL-to-MOS) driver (Fig. 2) configured to receive the at least one control signal and transmit at least one MOS signal to said at least one said respective transistor (Abstract ---“ To establish an inexpensive, and universally applicable power controller for the monitored activation, monitoring and protection of current-consuming loads by a microprocessor having low-power control outputs, the following circuit elements are implemented in an integrated device: an activation path (12) disconnectable by an electronic switch (18) and to which a C -MOS/TTL-signal is adapted to be applied by a microprocessor output port and which generates a MOS-FET control signal…”, the at least one MOS signal having an increased current and increased voltage output level relative to the at least one control signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-loop controller component of Matsumoto in view of Flynn by incorporating the TTL-to-MOS driver as taught by Marschall for the purpose of providing control signals for the transistor switches. 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (US 5,932,116) in view of Flynn et al (US (US 9,438,101) and Marschall et al (US 5,189,589) as applied to claims 5, further in view of Bell, Jr. et al (US 3,927,293).
Regarding claim 6, Matsumoto in view of Flynn and Marschall teaches the multi-loop controller component as appears above (see the rejection of claim 5), but does not teach wherein each said respective power loop circuit comprises an 
Nonetheless, Bell, Jr. teaches wherein each said respective power loop circuit comprises an optoisolator (Fig. 2 #18 light-emitting diode and #22 phototransistor) configured to electrically isolate each said respective transistor from said drive controller   (It is well known in the art that the nature of an optoisolator is to isolate one part of a circuit from another part of the circuit.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-loop controller component of Matsumoto in view of Flynn and Marschall by incorporating the optoisolator as taught by Bell, Jr. for the purpose of providing a control signal to the transistors of the power circuits.
Regarding claim 7, Matsumoto in view of Flynn, Marschall, and Bell, Jr. teaches the multi-loop controller component as appears above (see the rejection of claim 6), and Bell, Jr, further teaches wherein each said respective power loop circuit further comprises a driver component (Fig. 2 #24 intermediate amplifier stage) coupled between said optoisolator (Fig. 2 #18 light-emitting diode and #22 phototransistor) and said respective transistor (Fig. 3 #44 transistor), said driver component (Fig. 2 #24 intermediate amplifier stage) comprising a current source (Examiner considers the current source of the amplifier to be the input to the amplifier.), wherein said driver component is configured to transmit a current configured to change said respective transistor between the ON state and the OFF state (The driver component outputs a signal that turns the transistor on and off.).
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (US 5,932,116) in view of Flynn et al (US (US 9,438,101) as applied to claims 11, in view of Nakano et al (US 9,595,958).
Regarding claim 13, Matsumoto in view of Flynn teaches the multi-loop controller component as appears above (see the rejection of claim 11), but does not teach further comprising a plurality of current sensors, wherein each said respective power loop circuit comprises a respective current sensor of said plurality of current sensors operatively coupled to said respective transistor and operatively coupled to said drive controller for determining an amount of current flowing through said respective transistor, and wherein said drive controller is configured to switch said respective transistor to the OFF state if an amount of current flowing through said respective transistor exceeds a predetermined threshold value. 
Nonetheless, Nakano teaches further comprising a plurality of current sensors, wherein each said respective power loop circuit comprises a respective current sensor of said plurality of current sensors operatively coupled to said respective transistor and operatively coupled to said drive controller for determining an amount of current flowing through said respective transistor, and wherein said drive controller is configured to (Col. 6 lines 28-37 ---“ As illustrated in FIG. 2, the gate driving unit 1a includes a current sensor 21a serving as a current detecting unit that detects a drain current (an example of a main current) Id(b) flowing in the SiC-MOSFET 3b, which corresponds to a second wide bandgap semiconductor element, and a gate driving unit 22a serving as a semiconductor element driving unit that drives the SiC-MOSFET 3a, which corresponds to a first wide bandgap semiconductor element, in response to the input of a current value of the drain current Id(b) detected by the current sensor 21a.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-loop controller component of Matsumoto by incorporating the current sensor as taught by Nakano for the purpose of detecting drain current as a feedback for transistor control.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (US 5,932,116) in view of Flynn et al (US (US 9,438,101) as applied to claim 11, in view of Rudgley et al (US 2012/0217225).
Regarding claim 14, Matsumoto in view of teaches the multi-loop controller component as appears above (see the rejection of claim 11), but does not teach further comprising a plurality of voltage sensors, wherein each said respective power loop circuit comprises a respective voltage sensor of said plurality of voltage sensors operatively coupled to said respective transistor and operatively coupled to said drive 
Nonetheless, Rudgley teaches further comprising a plurality of voltage sensors, wherein each said respective power loop circuit comprises a respective voltage sensor of said plurality of voltage sensors operatively coupled to said respective transistor and operatively coupled to said drive controller for determining an amount of gap voltage in a gap defined between a workpiece and an electrode of the EDM system ([0007] ---“ According to some exemplary implementations, disclosed is a control module, comprising: a switch control configured to selectively open and close a switch connecting a power source to an erosion electrode of an EDM device; a voltage sensor configured to sense a voltage in a spark gap; a CPU configured to calculate a response command based on the voltage sensed in the spark gap; and a motor control configured to cause a motor of the EDM device to selectively control the position of the erosion electrode according to the response command.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-loop controller component of Matsumoto in view of Flynn by incorporating the voltage sensor as taught by Rudgley for the purpose of sensing the voltage in a spark gap.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (US 5,932,116) in view of Flynn et al (US (US 9,438,101) as applied to claim 11, in view of Marschall et al (US 5,189,589).
Regarding claim 15, Matsumoto in view of Flynn teaches the multi-loop controller component as appears above (see the rejection of claim 11), but does not teach further comprising a transistor-transistor logic to metal-oxide-silicon (TTL-to-MOS) driver configured to receive the at least one control signal and transmit at least one MOS signal to said at least one said respective transistor, the at least one MOS signal having an increased current and increased voltage output level relative to the at least one control signal.
Nonetheless, Marschall teaches further comprising a transistor-transistor logic to metal-oxide-silicon (TTL-to-MOS) driver (Fig. 2) configured to receive the at least one control signal and transmit at least one MOS signal to said at least one said respective transistor (Abstract ---“ To establish an inexpensive, and universally applicable power controller for the monitored activation, monitoring and protection of current-consuming loads by a microprocessor having low-power control outputs, the following circuit elements are implemented in an integrated device: an activation path (12) disconnectable by an electronic switch (18) and to which a C -MOS/TTL-signal is adapted to be applied by a microprocessor output port and which generates a MOS-FET control signal…”, the at least one MOS signal having an increased current and increased voltage output level relative to the at least one control signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-loop controller component of Matsumoto in view of Flynn by incorporating the TTL-to-MOS driver as taught by Marschall for the purpose of providing control signals for the transistor switches. 

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (US 5,932,116) in view of Marschall et al (US 5,189,589) as applied to claim 15, further in view of Bell, Jr. et al (US 3,927,293).
Regarding claim 16, Matsumoto in view of Marschall teaches the multi-loop controller component as appears above (see the rejection of claim 15), but does not teach wherein each said respective power loop circuit comprises an optoisolator configured to electrically isolate each said respective transistor from said drive controller.
Nonetheless, Bell, Jr. teaches wherein each said respective power loop circuit comprises an optoisolator (Fig. 2 #18 light-emitting diode and #22 phototransistor) configured to electrically isolate each said respective transistor from said drive controller   (It is well known in the art that the nature of an optoisolator is to isolate one part of a circuit from another part of the circuit.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-loop controller component of Matsumoto in view of Marschall by incorporating the optoisolator as taught by Bell, Jr. for the purpose of providing a control signal to the transistors of the power circuits.
Regarding claim 17, Matsumoto in view of Marschall and Bell, Jr. teaches the multi-loop controller component as appears above (see the rejection of claim 16), and Bell, Jr, further teaches wherein each said respective power loop circuit further comprises a driver component (Fig. 2 #24 intermediate amplifier stage) coupled between said optoisolator (Fig. 2 #18 light-emitting diode and #22 phototransistor) and said respective transistor (Fig. 3 #44 transistor), said driver component (Fig. 2 #24 intermediate amplifier stage) comprising a current source (Examiner considers the current source of the amplifier to be the input to the amplifier.), wherein said driver component is configured to transmit a current configured to change said respective transistor between the ON state and the OFF state (The driver component outputs a signal that turns the transistor on and off.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-loop controller component of Matsumoto in view of Marschall in view of Bell, Jr. by incorporating the driver component as taught by Bell, Jr. for the purpose of amplifying the control signal provided to the transistors of the power circuits.


	Allowable Subject Matter
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 22-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The cited prior art does not disclose, teach, or suggest wherein the drive controller is coupled to a current sensor coupled to and between the direct current power supply and each of the at least two transistors and configured to determine an amount of current flowing through individual ones of the transistors, wherein the drive controller is configured to cause any one of the drivers to cause any one of the transistors to prevent the flow of current through a transistor based on the amount of current.
	The closest prior art would be Matsumoto et al (US 5,932,116). Matsumoto teaches a controller which attains a required coordinate control of oscillation frequency, phase and amplitude. However, the controller of Matsumoto does not control the timing and duration of an electrical pulse sent to an electrode based on the voltage level. 
	The second closest prior art would be Rudgley et al (US 2012/0217225). Rudgley teaches a voltage sensor configured to sense a voltage in a spark gap. However, Rudgley does not teach a controller configured to control the timing and duration of an electrical pulse sent to an electrode based on the voltage level. 
The third closest prior art would be Nakano et al (US 9,595,958). Nakano teaches a current sensor  serving as a current detecting unit that detects a drain current. However, Nakano does not teach a controller configured to cause any one of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761